Citation Nr: 0844132	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for post-
traumatic stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May and September 2006 rating decisions of the 
RO that denied service connection for PTSD.  The veteran 
perfected an appeal of these determinations to the Board.  

In November 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veterans Law Judge.  A transcript of these proceedings has 
been associated with the veteran's claims file.  

The now reopened claim of service connection for PTSD is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In a February 1988 rating decision, the RO denied the 
veteran's claim of service connection for PTSD, but did not 
timely appeal.  

2.  The evidence added to the record since the February 1988 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Subsequent to the final February 1988 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board has considered this legislation.  However, to the 
extent that the action taken hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
point.  



II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after February 1988 
consists of medical treatment records, the veteran's hearing 
testimony, and statements submitted by the veteran and his 
representative in support of the claim.  

Of particular significance is the veteran's testimony 
indicating several in-service stressors related to his PTSD.  
The medical records also indicate diagnoses of bipolar 
disorder and PTSD.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
February 1988 RO decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

As new and material evidence has been presented, the claim of 
service connection for PTSD is opened and is subject to 
further action.  




ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  


REMAND

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  
"Credible supporting evidence" does not mean that the 
veteran must definitively establish his personal engagement 
in combat.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" too narrowly).  Rather, the veteran's 
presence with his unit at a time when his unit is attacked 
tends to show that that the veteran experienced such attack 
personally, without specifically showing his personal 
participation.  Id.; see also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  

In this case, the record reflects that the veteran has been 
diagnosed with PTSD.  The veteran also asserts that his PTSD 
is related to stressors that took place during his active 
service.  

The veteran's service personnel records document that the 
veteran served in the Republic of Vietnam from June 14, 1969 
to January 17, 1970.  He served with E battery, 41st 
Artillery.  He indicted that sometime in October or November 
1969, he was involved in a firefight on a hill with 
approximately 41 other soldiers.  He indicated that the 
location was LZ English or LZ Xavier where they took fire for 
approximately 20 minutes and ended up destroying a nearby 
village.  

The veteran also noted that they had captured a VC woman 
suspected of spying for the enemy who was hit in the face 
with the butt of a weapon.  Another reported stressor 
involved watching three enemy solders blown up while he was 
in a tower.

The veteran has not been afforded a VA examination in 
connection with his claim and the veteran's stressors were 
not sent to the Joint Services Records Research Center 
(JSRRC) (previously U.S. Army Armed Services Center for Unit 
Records Research (CURR)) for verification, as the RO found 
that the veteran did not provide enough information for 
verification.  

Based on the foregoing, and based on the veteran's testimony, 
the Board finds the veteran's account of his experiences 
credible and that he should be afforded an additional 
opportunity to have his in-service stressors verified.  

The RO should contact the veteran and request that he provide 
additional detailed information, including dates, locations, 
names of other persons involved, etc., relating to his 
claimed service stressors.  This information is necessary to 
obtain supportive evidence of the claimed stressful events in 
service and must be specific as possible, because without 
such details an adequate search for verifying information 
cannot be conducted.  He should be advised that he can 
provide buddy statements or other corroborating testimony to 
support his stressor history.  

Based on the foregoing, the Board finds that this case must 
be remanded for further development, to include affording 
the veteran a VA examination to determine the etiology of 
any psychiatric disability found to be present including 
whether the veteran's condition is related to or had its 
onset during service.  

Upon remand, the RO should attempt to obtain additional 
outstanding medical records related to the veteran's PTSD 
claim.  In this regard, the Board notes that the veteran has 
been treated by VA.  The RO should attempt to obtain records 
from this facility dated since August 2007.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to VCAA, VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies in this instance.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with 
separate notice of the type of evidence necessary to 
establish a disability rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is allowed, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The AOJ should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate 
steps to contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for PTSD since service.  This should 
include treatment records from VA dated 
since August 2007.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should also request that the 
veteran provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.  

4.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  A 
summary of relevant information regarding 
the veteran's claimed stressors, and all 
associated documents, should be sent to 
the JSRRC, 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802.   The JSRRC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.  

The RO should also request that the JSRRC 
or NPRC, as appropriate, provide any unit 
action, operational reports, and unit 
status reports for the veteran's unit for 
the periods from October to November 
1969, and from any other period(s) 
specified by the veteran regarding to his 
alleged stressors.  If the RO is unable 
to corroborate a stressor, the RO must 
inform the veteran and his representative 
of the results of the requests for 
information about the stressors.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, if one or more of the 
veteran's claimed in-service stressors 
has been verified, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  

If the examiner diagnoses the veteran as 
having PTSD, the examiner must 
specifically indicate the stressor or 
stressors underlying that diagnosis and 
offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the veteran's 
PTSD and such stressor(s).  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

6.  After completion of all indicated 
development, the RO should readjudicate 
the veteran's claim in light of all the 
evidence of record.  If any determination 
remains adverse to the veteran, he and 
his representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


